Citation Nr: 1513216	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected anxiety disorder NOS.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to February 1971, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Medical Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge in November 2013.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the November 2013 Board hearing, the Veteran testified that he believed the January 2011 VA examination report was inadequate on the basis that the conclusions rendered did not discuss all his psychiatric disabilities and did not consider the full scope of his psychiatric symptoms.  Moreover, the Veteran's wife submitted a lay statement in April 2012 that indicates that the Veteran's symptoms may be more severe than reported during the January 2011 examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Also during the hearing, the Veteran testified that he was not in receipt of psychiatric treatment.  The RO shall ask the Veteran to identify any treatment that he may have received since the November 2013 hearing.  
    
Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify any VA or private treatment records he wishes to be considered in connection with his claim.  Such records should be sought. 

2.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

Initially, the examiner should identify all acquired psychiatric disorder(s) found to be present.  A diagnosis of PTSD should be ruled in or excluded.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disorder(s).  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

3.  Then readjudicate the claim.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




